DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 

The amendments to the claims have been entered. The amendments have overcome the 112(b) rejections of record. However, the amendments fail to place the application into condition for allowance over the prior art. The claims as amended would be rejected under 103 over Sumiya (US 2,838,108) in view of Kremer '233 (US 2,510,233) and Kremer '121 (US 1,831,121) on substantially the same grounds set forth in the Final Rejection mailed 11/23/2021 in the 103 rejections of claims 1, 3, and 4. Furthermore, the amendments to the claims fail to overcome the double patenting rejections over copending Application 17/005,992. If Applicant wishes for the double patenting rejections to be overcome, Applicant should file a terminal disclaimer. Because the Applications have the same effective filing date, filing a terminal disclaimer in copending application 17/005,992 will NOT be sufficient to overcome the double patenting rejections in this application.

It is noted that the 112(f) interpretations are maintained. See pages 8-11 of Final Rejection mailed 11/23/2021 for details regarding said interpretations. 

Response to Arguments
Applicant’s statement, see section II of Remarks, filed 2/15/2022, with respect to the Examiner’s request for clarification is acknowledged.
As Applicant has argued, the amendments to the claims have overcome the indefiniteness issues therein.

Applicant is not required to provide the requested clarification. However, such clarification would be appreciated, as it would help to advance prosecution by augmenting Examiner’s understanding of Applicant’s invention. 

Applicant’s arguments, see section III of Remarks, filed 2/15/2022, with respect to the drawing objections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the drawing objections have been overcome by the amendments to the claims. The drawing objections have been withdrawn. 

Applicant’s statement, see section IV of Remarks, filed 2/15/2022, with respect to the claim interpretations under 112(f) is acknowledged.

Applicant’s arguments, see section V of Remarks, filed 2/15/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the 112(b) rejections have been overcome by the amendments to the claims. The 112(b) rejections have been withdrawn.

Applicant’s arguments, see section VI of Remarks, filed 2/15/2022, with respect to the 103 rejections have been fully considered, but they are not persuasive.  
	Applicant has argued that claim 1 as amended describes a system that includes features not that are not taught or suggested in Sumiya, Kremer ‘233, Kremer ‘121, or Brucke. Examiner respectfully disagrees.


Applicant has argued that Claim 1 as amended recites that each of said first and second evaporation units comprises a connecting portion that connects the liquid-aeriform separation chamber to a bottom portion of said heat-exchange evaporation chamber and a recirculation pump for the tartaric acid solution, the recirculation pump operatively connected to said connecting portion. Specifically, Applicant has argued that Sumiya, Kremer ‘233, and Brucke do not teach or suggest the recirculation pump recited in claim 1 as amended, and that Kremer ‘121 does not cure the deficiencies of Sumiya, Kremer ‘233, and Brucke. Examiner respectfully disagrees.
As described in the 103 rejection of claim 4 set forth in the Final Rejection mailed 11/23/2021, Kremer ‘121 teaches a recirculation pump like that of claim 1 as amended. A person having ordinary skill in the art would recognize that a recirculation pump would like pump 35 in Kermer ‘121 would advantageously enable, or at least assist in, the recirculation of solution via the connecting portion. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya in view of Kermer ‘121 by adding recirculation pump to each of the first and second evaporator units, wherein the respective recirculation pump of each evaporator unit is operatively connected to the respective connecting portion for each unit for recirculating the solution from the respective separation chamber to the respective evaporation chamber, in order to facilitate, or at least assist in, recirculation of solution via the respective connecting portions in each evaporator.
In view of the above, Examiner maintains that, contrary to Applicant’s assertions, Kremer ‘121 does cure the deficiencies of Sumiya and Kremer ‘233.

Applicant has argued that Kremer ’121 fails to cure the deficiencies of Sumiya, Kremer ‘233, and Brucke, because “the pump of Kermer 121 merely withdraws clear liquid from a crystal separating 
The pump of Kremer ‘121 is a circulation pump which possesses all of the structural features of the circulation pump as required by claim 1 as amended. As described in the Final Rejection mailed 11/23/2021, Kermer ‘121 teaches an evaporation apparatus for concentrating liquids (Page 1 Lines 1-7), the apparatus comprising an evaporation unit having a heat exchange evaporation chamber 10, a liquid-aeriform separation chamber 21, a connecting portion (pipe) 36/387 connecting the liquid-aeriform separation chamber 21 to the heat exchange evaporation chamber 10, and a pump 35 for recirculating solution from the liquid -aeriform separation chamber 21 to the heat exchange evaporation chamber 10 (Figure 1, Page 1 lines 36-90, Page 2 Lines 55-70). Although Applicant has characterized the pump of Kremer ‘121 as recirculating liquid from “a crystal separating chamber” and forcing liquid from said chamber “through heating tubes”, any difference implied by this characterization is merely semantic. It is clear that the “crystal separating chamber” and the “heating tubes” of Kremer ‘121 are a liquid-aeriform separation chamber and a heat exchange evaporation chamber respectively. Furthermore, any suggestion that the pump of Kremer ‘121 is distinguished from that of the claims by the pump of Kremer ‘121 moving “a clear liquid” carries no weight. There is no logical basis to suggest that a pump which moves a clear liquid is structurally different than that of the claims, and there is nothing in the claims which attempts to exclude systems which move clear liquids, nor would any attempt at such an exclusion be successful or acceptable because 1) Applicant’s system is described as one which operates on tartaric acid solutions, which at least can be clear liquids, and 2) apparatus claims are not limited by material worked upon.
In view of the above, Examiner maintains that Kremer ‘121 teaches a circulation pump like that required by claim 1 as amended, thus curing the deficiencies of Sumiya, Kremer ‘233, and Brucke.

Applicant has argued that Kremer ’121 fails to cure the deficiencies of Sumiya, Kremer ‘233, and Brucke, because Kermer ‘121 is allegedly silent with respect to the advantageous effects of the recirculation chamber as claimed in Claim 1, said alleged advantageous effect being that the forced circulation creates a turbulent motion inside the tartaric acid solution which ensures a high exchange 
As described in the 103 rejection of claim 4 set forth in the Final Rejection mailed 11/23/2021, Kremer ‘121 teaches a recirculation pump like that of claim 1 as amended. A person having ordinary skill in the art would recognize that a recirculation pump would like pump 35 in Kermer ‘121 would advantageously enable, or at least assist in, the recirculation of solution via the connecting portion. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya in view of Kermer ‘121 by adding recirculation pump to each of the first and second evaporator units, wherein the respective recirculation pump of each evaporator unit is operatively connected to the respective connecting portion for each unit for recirculating the solution from the respective separation chamber to the respective evaporation chamber, in order to facilitate, or at least assist in, recirculation of solution via the respective connecting portions in each evaporator. The fact that applicant has recognized another advantage which would flow naturally from the addition of a recirculating pump is not sufficient to establish non-obviousness considering that, as discussed above, recirculating pump like that of the claims are known in the art, and that there are other advantages associated with the addition of a circulating pump which would be apparent to one of ordinary skill in the art.

Applicant’s statement, see section VIl of Remarks, filed 2/15/2022, with respect to the double patenting rejections of record is acknowledged.
Applicant has stated that they will consider filing a terminal disclaimer to obviate the double patenting rejections of record when the present claims are indicated as otherwise allowable. The double patenting rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772